DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed on 06/02/2022 has been entered. Claims 1-17 and 23-26 have been amended. Thus claims 1-17 and 20-26 are pending, claims 20-22 have been withdrawn from further consideration and claims 1-17 and 23-26 are under current examination.

Newly Applied Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 23-26 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Instant claims recite the generic limitations “ester”, “tautomer” and “polymorph” (claims 1-17 and 23-26), “acceptable carriers” (claims 16-17 and 23-26), and “active ingredient” (claims 17, 24 and 26). These generic terms encompass a large amount of species and there is no disclosure of this term that would permit the determination of which species are within the scope of these generic terms. The disclosure contains insufficient written description to demonstrate applicant was in possession of these generic terms. Furthermore, the description does not place the public in possession of any of these generic groups of compounds.
The MPEP states that the purpose of the written description requirement is to
ensure that the inventor had possession, as of the filing date of the application, of the
specific subject matter later claimed by him. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe
an invention and do so in sufficient detail that one skilled in the art can clearly
conclude that "the inventor invented the claimed invention." Lockwood v.
American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir.
1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir.
1989) ("[T]he description must clearly allow persons of ordinary skill in the art to
recognize that [the inventor] invented what is claimed."). Thus, an applicant
complies with the written description requirement "by describing the invention,
with all its claimed limitations, not that which makes it obvious," and by using
"such descriptive means as words, structures, figures, diagrams, formulas, etc.,
that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at
1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate
written description to identify the genus of the claim. In Regents of the University of
California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a
description of a chemical species, 'requires a precise definition, such as by
structure, formula, [or] chemical name,' of the claimed subject matter sufficient to
distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In
re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In
other cases, particularly but not necessarily, chemical cases, where there is
unpredictability in performance of certain species or subcombinations other than
those specifically enumerated, one skilled in the art may be found not to have
been placed in possession of a genus ... ") Regents of the University of California
v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional
characteristic, without any disclosed correlation between function and structure of the
sequence, it is "not sufficient characteristic for written description purposes, even when
accompanied by a method of obtaining the claimed sequence." MPEP § 2163. The
MPEP does state that for a generic claim the genus can be adequately described if the
disclosure presents a sufficient number of representative species that encompass the
genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must
describe a sufficient variety of species to reflect the variation within that genus. See
MPEP § 2163. Although the MPEP does not define what constitutes a sufficient number
of representative species, the courts have indicated what do not constitute a
representative number of species to adequately describe a broad generic. In Gostelli,
the courts determined that the disclosure of two chemical compounds within a subgenus
did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of
possession has been furnished in the disclosure of the Application. These include "level
of skill and knowledge in the art, partial structure, physical and/or chemical properties,
functional characteristics alone or coupled with a known or disclosed correlation
between structure and function, and the method of making the claimed invention.
Disclosure of any combination of such identifying characteristics that distinguish the
claimed invention from other materials and would lead one of skill in the art to the
conclusion that the applicant was in possession of the claimed species is sufficient."
MPEP § 2163. While all of the factors have been considered, a sufficient amount for a
prima facie case are discussed below.
(1) Level of skill and knowledge in the art:
The relative level of skill possessed by one of ordinary skill in the art of medical
research is relatively high, as a majority of lead investigators directing scientific
research and development in this particular technological area possess an Ph.D. in a
scientific discipline such as organic synthetic chemistry, polymer chemistry, medicinal
chemistry, biochemistry, pharmacology, biology or the like.
(2) Partial structure:
Regarding “ester”, the specification describes the term as referring to an ester derived from a compound of any general formula of the disclosure, which includes a physiologically hydrolyzable ester (page 9), however, the specification fails to describe specifically which esters of the claimed compound of formula (I) hydrolyze under physiological conditions.
Regarding “tautomer”, representative examples are given in the specification such as phenol-ketone tautomers, nitroso-oxime tautomers, imine-enamine tautomers or the like (page 8), however, these tautomers have not been described in the setting of the structure of formula (I).
Regarding “polymorph”, the disclosure describes that all possible polymorphs are possible that may be a single polymorph or a mixture of more than one polymorph (page 8) but the different types of crystalline forms of the structure of formula (I) has not been described.
Regarding “acceptable carriers”, the term is referred as a diluent, adjuvant, excipient or vehicle with which the treatment reagent is administered, and which is suitable for contacting humans and/or other animals within the scope of reasonable medical judgment without excessive toxicity, irritation, anaphylactic response or other problems or complications corresponding to a reasonable benefit/risk ratio (page 29). However, these definitions are very broad that a person skilled in the art cannot determine their metes and bounds.
No definition has been provided in the disclosure for the generic term “active ingredient”.
(3) Physical and/or chemical properties:
As set forth above, the disclosure provides chemical properties of some of the generic limitations however, not to the extent that a skilled artisan understands the metes and bounds of the limitations.
(4) Functional characteristics
No disclosure of functional characteristics of the generic limitations are present in the specification.
(5) Method of making the claimed invention:
The specification does not set forth method of making any “ester”, “tautomer” or “polymorph” of compound of formula (I).  Furthermore, the disclosure fails to describe method of making pharmaceutical composition that comprises compound of formula (I), “acceptable carriers” and “active ingredient”.

As stated supra, the MPEP states that written description for a genus can be
achieved by a representative number of species within a broad generic. It is
unquestionable that instant claims are broad and generic, with respect to all possible
species encompassed by the claims. The possible structural variations are limitless
to any “ester”, “tautomer” and “polymorph”, “acceptable carriers” and “active ingredient”. Although the claims may recite some functional characteristics, the
claims lack written description because there is no disclosure of a correlation between
function and structure of the compounds beyond those compounds specifically
disclosed in the examples in the specification. Moreover, the specification lacks
sufficient variety of species to reflect this variance in the genus. While having written
description of the elected species and compounds identified in the specification tables
and/or examples, the specification does not provide sufficient descriptive support for the
myriad of compounds embraced by the claims.
The description requirement of the patent statue requires a description of an
invention, not an indication of a result that one might achieve if one made that invention.
See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984)
(affirming rejection because the specification does "little more than outlin[e] goals
appellants hope the claimed invention achieves and the problems the invention will
hopefully ameliorate.") Accordingly, it is deemed that the specification fails to provide
adequate written description for the genus of the claims and does not reasonably
convey to one skilled in the relevant art that the inventor(s), at the time the application
was filed, had possession of the entire scope of the claimed invention.

Newly Applied Claim Rejections - 35 USC § 112 – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 23-26 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the attachment points of the dihydroisoxazole Y renders the claim vague and indefinite because it is unclear how the dihydroisoxazole is bonded to structure of formula (I). See below for the bonding possibilities of Y in the structure:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	Claims 2-13, 15-17 and 23-24 are also rendered indefinite for depending on claim 1 and for not providing a clear attachment point of Y.

Furthermore, the following claims recite vague limitations set forth below:
“ester”, “tautomer” and “polymorph” in claims 1-17 and 23-26;
“acceptable carriers” in claims 16-17 and 23-26; and 
“active ingredient” in claims 17, 24 and 26.
Upon review of the specification, the Examiner cannot determine which esters, tautomers and polymorphs of claimed structure of formula (I) and which acceptable carries and active ingredients are embraced by the claims. It is unclear how many esters, tautomers, polymorphs, acceptable carriers and active ingredients are tolerated to fall within the metes and bounds of the aforementioned limitations.

Claims 1 and 4 recite that AAR is selected from the group consisting of glycine, alanine, valine, leucine, isoleucine, phenylalanine, tryptophan, tyrosine, aspartic acid, glutamic acid, lysine, glutamine, asparagine, serine, threonine, cysteine, proline. However, it is unclear how these amino acids are connected to L of the structure of formula (I). In other words, the attachment point of these amino acids that bonds to the parent structure of formula (I) is unknown. Claims 2-3, 5-6, 9-13, 15-17, 23-24 are also rendered indefinite for failing to clarify how these amino acids are bonded to L.

Allowable Subject Matter
The subject matter of claims 1-17 and 23-26 is free of prior art. The closest prior art reference is Patent number US9,738,655B2 (US’655; cited in Office Action 03/15/2022). The reference teaches the following compounds in Table 9:

    PNG
    media_image2.png
    264
    271
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    262
    271
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    243
    266
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    268
    278
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    249
    266
    media_image6.png
    Greyscale


However, US’655 fails to teach or suggest the AAR group as instantly claimed. Accordingly the reference neither anticipates nor reasonably makes obvious the claimed compound of formula (I).

Conclusion
Claims 1-17 and 23-26 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622